COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  TIMOTHY NEIL WILLITS,                         §
                                                                No. 08-17-00072-CR
              Appellant,                        §
                                                                  Appeal from the
  v.                                            §
                                                             County Court at Law No. 1
  THE STATE OF TEXAS,                           §
                                                              of El Paso County, Texas
              Appellee.                         §
                                                                (TC# 20150C03744)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JANUARY, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.